DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the Claims:
Cancel claims 11 – 14

Election/Restrictions
Claims 1 – 10 and 21 are allowable. The restriction requirement between Species A – D, as set forth in the Office action mailed on January 2, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Species A – D is withdrawn.  Claims 15 – 20, directed to Species C and D, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 11 – 14 remain withdrawn from consideration because they do not require all the limitations of an allowable claim.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

This application is in condition for allowance except for the presence of claims 11 – 14, directed to a Species non-elected without traverse.  Accordingly, claims 11 – 14 have been cancelled by this Examiner’s Amendment.

Reasons for Allowance
Claims 1 – 10 and 15 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 15 recite, inter alia, that two or more of the high refractive index portion, the first low refractive index portion, and the second low refractive index portion at least partially contact a same layer that is disposed between the first electrode and the first reflection layer in a direction perpendicular to an upper surface of the first substrate. The Examiner interprets “contact” as “physically contact”. The cited limitation, in combination with the remaining limitations of claims 1 and 15, is not anticipated or rendered obvious by the prior art. Claims 2 – 10 and 16 – 21 depend from claims 1 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899. The examiner can normally be reached M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T HUBER/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        January 24, 2022